Bartley, C. J.
Where the duties of a public officer, entitled to -an annual salary, continue through the entire year, the salary accrues and becomes payable for the space of time only during which the duties are required to be performed; and a repeal of the law ■creating the office before the expiration of the year, would stop the accruing compensation at the time when the duties of the office ■ceased.
But where the duties of an officer, entitled to an annual salary are of such a nature that all his duties for. the year may be performed and completed within less time than the year, the compensation for the entire year would be payable, in ease the duties required by law for the year are performed, although the office might be abolished before the end of the year ; and, in such case, where there is only a partial performance before the abolishment of the •office, the compensation should be apportioned to the duties performed and not to the lapse of time.
The relator, as reporter for the supreme court in bank, was required to attend the sessions of .the court, and report the cases decided. But one term of the court for the year was authorized, and the relator attended this term and reported *the cases decided; and faithfully performed all the duties required of him for the entire year, and although his office expired by the operation of the constitution of 1851, before the end of the year, yet, having performed all the duties required of him by law for the year, he became entitled to the annual compensation.
The present supreme court being a different and distinct tribunal from the late supreme court in bank, and its successor only as to pending causes, the reporter of the former did not succeed to the office of reporter of the latter.

The writ is allowed,